Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

` Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1,17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al (“Trotta”, US 2012/0221971) in view of Coenen et al (“Coenen”, US 2017/0155946)

As per claim 1, Trotta teaches a method, comprising: at an electronic device with one or more processors and memory, wherein the electronic device is in communication with a display: 
providing, to the display, data to present a user interface with a plurality of user interface objects (Figure 6, [0039]-[0040] 605 items 610 and 620), wherein: 
the plurality of user interface objects includes: 
a first user interface object in a first visual state (Figure 6, [0039]-[0042], wherein a different glow accent color is added during the transition phase. The interpretation here is that the first visual state is one that does not include the glow accent added during the transition phase 630. The second visual state is being interpreted as including the glow accent 640 which is a different color that the glow accent 615. In other words there is a transition effect that is applied between the focus shift event), and 
a second user interface object that is adjacent to the first user interface object on the display (Figure 6, item 620 Movie Title B); and 
a current focus is on the first user interface object of the plurality of user interface objects (Figure 6, Enlarged state of first object 610 currently in focus); 
while the display is presenting the user interface, receiving a first input; in response to receiving the first input, providing, to the display ([0039] The selected focus state may further be employed by a user to select one or more of the graphical display elements and for navigating a plurality of graphical display elements.  According to one embodiment, a user interface may employ a focus transition when the selected focus state transitions to another graphical display element.), data to display the first user interface object in a second visual state that is distinct from the first visual state ([0041] The focus transition may be initiated at block 630.  At block 630 the previously selected graphical display element, first element 635, fades to a focus state having glow accent 640.  In addition, the second element 645 now includes glow accent 650.  Glow accents 640 and 650 may be associated with one of a same color and different color.  Alternatively, glow accents 640 and 650 may be different colors than the glow accent 615. Figure 6, [0039]-[0042], wherein a different glow accent color is added during the transition phase. The interpretation here is that the first visual state is one that does not include the glow accent added during the transition phase 630. The second visual state is being interpreted as including the glow accent 640 which is a different color that the glow accent 615. In other words there is a transition effect that is applied between the focus shift event); and, 
after providing the data to display the first user interface object in the second visual state, in accordance with a determination that the first input satisfies first current-focus- navigation criteria, providing, to the display ([0041] The focus transition may be initiated at block 630.  At block 630 the previously selected graphical display element, first element 635, fades to a focus state having glow accent 640.  In addition, the second element 645 now includes glow accent 650.  Glow accents 640 and 650 may be associated with one of a same color and different color.  Alternatively, glow accents 640 and 650 may be different colors than the glow accent 615. Figure 6, [0039]-[0042], wherein a different glow accent color is added during the transition phase. The interpretation here is that the first visual state is one that does not include the glow accent added during the transition phase 630. The second visual state is being interpreted as including the glow accent 640 which is a different color that the glow accent 615. In other words there is a transition effect that is applied between the focus shift event), data to: 
move the current focus from the first user interface object to the second user interface object ([0042] Second graphical display element 670 may be increased in size to emphasize the selected focus state.  The transition completes in block 680 wherein the first graphical display element is depicted in a normal state, shown as 685, and second graphical display element 690 includes a glow accent shown as 695 and spotlight 696. The focus transition of FIG. 6 may be performed to provide a visual sense that the selection is moving between items and facilitate user viewing enjoyment of a selection area.), and 
display the first user interface object in the first visual state (Figure 6, [0039]-[0042], wherein a different glow accent color is added during the transition phase. The interpretation here is that the first visual state is one that does not include the glow accent added during the transition phase 630. The second visual state is being interpreted as including the glow accent 640 which is a different color that the glow accent 615. In other words there is a transition effect that is applied between the focus shift event).
Trotta fails to distinctly point out moving the current focus from the first object to the second user interface object, and displaying a first user interface object in the first visual state after receiving a second input. However, Coenen teaches moving the current focus from the first object to the second user interface object, and displaying a first user interface object in the first visual state after receiving a second input (see Figures 8a-8c and [0070]-[0080] S comprises a rectangle that is fixed in the vertical direction. At the start of a vertical scroll operation, as shown in FIG. 8a, the first item I1 (‘HD & 3D’) is positioned under and aligned with the indicator S. In response to a vertical gesture input by the user, such as a ‘slide’ gesture, the vertical menu begins to move vertically under the indicator S, as shown in FIG. 8b. This provides visual feedback of the gesture to the user. When the vertical menu has moved by a threshold amount T less than half the vertical height of the items I1-I4, for example by 20-30% or 25% of the vertical height, the vertical menu ‘snaps’ or slides quickly into the position shown in FIG. 8c, as indicated by the dashed arrow, with the indicator S aligned with the next item I2 in the direction of movement. If the gesture continues, the menu continues to move as shown in FIGS. 7b and 7c for each item I1-I4 in turn. In this instance the Examiner interprets the first input as the beginning of the slide i.e. less than the threshold amount  which will display the transition indicator as seen in 8b and the second input as a movement past the threshold which after the input has moved past the threshold amount 8c will shift the focus and highlight the menu item.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Coenen with the method of Trotta. Motivation to do so would have been to alert the user that a transition is taking place and allows for dismissal of inadvertent menu nagivation.

Claim 17 is similar in scope to claim 1, and is therefore rejected under similar rationale. 
Claim 18 is similar in scope to claim 1, and is therefore rejected under similar rationale. 




Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al (“Trotta”, US 2012/0221971) in view of Coenen et al (“Coenen”, US 2017/0155946)
 in view of Tilton (“Tilton”, US 2010/0064222).

As per claim 2, Trotta teaches a focused object followed by a transition effect followed by a focus change. However, Trotta fails to teach the first visual state being a first position and the second visual state being a second position.
Tilton teaches the method of claim 1, wherein: 
displaying the first user interface object in the first visual state includes displaying the first user interface object in a first position; and 
displaying the first user interface object in the second visual state includes displaying the first user interface object in a second position that is distinct from the first position (Figure 5-6, see [0043] and [0045] rotate and slide transition effect and dissolve and flip transition effect).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Tilton with the method of Trotta-Coenen. As Trotta describes, the focus transition of FIG. 6 may be performed to provide a visual sense that the selection is moving between items and facilitate user viewing enjoyment of a selection area. Further a substitution of Tilton’s teaching for the transition of effect of Trotta would provide further virtual sense that the selection is moving and would have yielded predictable results. 


As per claim 3, Tilton teaches the method of claim 1, wherein: displaying the first user interface object in the second visual state includes moving the first user interface object from a first position towards the second user interface object; and displaying the first user interface object in the first visual state after displaying the first user interface object in the second visual state includes moving the first user interface object back towards the first position (Figure 5-6, see [0043] and [0045] rotate and slide transition effect and dissolve and flip transition effect)..

As per claim 4, Tilton teaches the method of claim 1, wherein: displaying the first user interface object in the first visual state includes displaying the first user interface object in a first orientation; and displaying the first user interface object in the second visual state includes displaying the first user interface object in a second orientation that is distinct from the first orientation (Figure 5-6, see [0043] and [0045] rotate and slide transition effect and dissolve and flip transition effect).

As per claim 5, Tilton teaches the method of claim 1, wherein: displaying the first user interface object in the second visual state includes tilting the first user interface object from a first orientation toward the second user interface object; and displaying the first user interface object in the second visual state includes tilting the first user interface object back towards the first orientation (Figure 5-6, see [0043] and [0045] rotate and slide transition effect and dissolve and flip transition effect).

Claims 6-8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al (“Trotta”, US 2012/0221971) in view of Coenen et al (“Coenen”, US 2017/0155946) in view of Tilton (“Tilton”, US 2010/0064222) in view of Steele et al (“Steele”, US 2014/0047393)

As per claim 6, Trotta fails to teach a z-order in accordance with a tilting. However, Steele teaches the method of claim 5, wherein the first user interface object includes graphics in two or more overlapping layers arranged in a z-order from a foreground layer to a background layer and the layers shift on the display in accordance with the tilting of the first user interface object ([0054] In response to the touch input, the objects of the dialog box 403 are arranged to rotate about a rotation axis 402, shown in FIG. 4, which extends through pivot point 404 (identified by a cross in FIGS. 4 to 6).  The objects comprising the dialog box 403 are spread along the Z axis (separated by depth), so each object appears to move differently in relation to each other as each object moves about the pivot point 404, revealing the 3D nature of the GUI.  This relative movement is a result of the viewing angle of the GUI camera.  Control of the spatial positions of the GUI objects within the 3D space and the location of the pivot point 404 affect the parallax motion of the objects.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Steele with the method of Trotta-Coenen-Tilton. Motivation to do so would have been that a touchscreen maximizes the usable size of the display screen by removing the need for a separate user input device and allows for more intuitive user input, since desired objects may be interacted with directly.  However, it may be difficult for the user to confirm whether an object selected by touching the display screen has been correctly selected before the user's finger or other pointing device is removed from the screen.  Even if the selected object changes color or shape or displays a different image in response to the user's touch, such a change may be obscured by the user's finger or hand. Providing a parallax effect solves this problem.

As per claim 7, Steele teaches the method of claim 6, wherein the tilting of the first user interface object includes forgoing display of one or more regions of the two or more overlapping layers, other than the background layer, that extend beyond a boundary of the background layer ([0054] In response to the touch input, the objects of the dialog box 403 are arranged to rotate about a rotation axis 402, shown in FIG. 4, which extends through pivot point 404 (identified by a cross in FIGS. 4 to 6).  The objects comprising the dialog box 403 are spread along the Z axis (separated by depth), so each object appears to move differently in relation to each other as each object moves about the pivot point 404, revealing the 3D nature of the GUI.  This relative movement is a result of the viewing angle of the GUI camera.  Control of the spatial positions of the GUI objects within the 3D space and the location of the pivot point 404 affect the parallax motion of the objects.).

As per claim 8, Steele teaches the method of claim 6, wherein a projected depth between the foreground layer and the background layer is independent of a number of intervening layers between the foreground layer and the background layer ([0054] In response to the touch input, the objects of the dialog box 403 are arranged to rotate about a rotation axis 402, shown in FIG. 4, which extends through pivot point 404 (identified by a cross in FIGS. 4 to 6).  The objects comprising the dialog box 403 are spread along the Z axis (separated by depth), so each object appears to move differently in relation to each other as each object moves about the pivot point 404, revealing the 3D nature of the GUI.  This relative movement is a result of the viewing angle of the GUI camera.  Control of the spatial positions of the GUI objects within the 3D space and the location of the pivot point 404 affect the parallax motion of the objects.)

As per claim 16, Trotta teaches the method of claim 1, including: in response to moving the current focus from the first user interface object to the second user interface object, providing, to the display, data to: decrease a size of the first user interface object on the display; and increase a size of the second user interface object on the display, (See Figure 6).

Steele teaches wherein: the second user interface object includes graphics in two or more overlapping layers arranged in a z-order from a foreground layer to a background layer; increasing the size of the second user interface object on the display includes increasing sizes of respective layers of the two or more overlapping layers by respective magnification ratios; and a magnification ratio for the foreground layer is higher than a magnification ratio for the background layer ([0054] In response to the touch input, the objects of the dialog box 403 are arranged to rotate about a rotation axis 402, shown in FIG. 4, which extends through pivot point 404 (identified by a cross in FIGS. 4 to 6).  The objects comprising the dialog box 403 are spread along the Z axis (separated by depth), so each object appears to move differently in relation to each other as each object moves about the pivot point 404, revealing the 3D nature of the GUI.  This relative movement is a result of the viewing angle of the GUI camera.  Control of the spatial positions of the GUI objects within the 3D space and the location of the pivot point 404 affect the parallax motion of the objects.).

Claim  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al (“Trotta”, US 2012/0221971) in view of Han (“Han”, US 2014/0002502)

As per claim 9, Trotta fails to distinctly point out a navigation criteria. Coenen teaches a second input as taught above. 
However, Han teaches the method of claim 1, including: om response to receiving the second input, in accordance with a determination that the second input does not satisfy the first current- focus-navigation criteria, providing, to the display, data to: maintain the current focus on the first user interface object, and display the first user interface object in the first visual state ([0089] The threshold is conditional and situation dependent.  For example, the threshold may only be relevant when a next image object 1119 is available.  In the case of FIG. 11, the threshold is defined as a predetermined distance travelled by the gesture.  Therefore, if the gesture is determined to have moved a distance that is equal to or greater than the distance threshold and the gesture 1146 has been released, then a transition to the next image object 1119 is initiated.  If the determined gesture distance is below that of the distance threshold and the gesture 1146 is released, then the transformation of the first image object 1118 is reversed so that the first image object 1118 returns to its original state.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Han with the method of Trotta. Motivation to do so would have been prevent accidental touches or slides on the UI allowing a user to revert back if the intention was not to move focus by implementing a threshold. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al (“Trotta”, US 2012/0221971) in view of Coenen et al (“Coenen”, US 2017/0155946)
 in view of Hunt et al (“Hunt” 2009/0158326)

As per claim 10, Trotta fails to teach the name of the interface object. However, Hunt teaches the method of claim 1, wherein a name of the first user interface object is displayed on or adjacent to the first user interface object while the current focus is on the first user interface object, and the method includes: in accordance with the determination that the input satisfies the first current- focus-navigation criteria, providing, to the display, data to: cease display of the name of the first user interface object; and display a name of the second user interface object on or adjacent to the second user interface object while the current focus is on the second user interface object (Figure 5-6 wherein the element in focus displays text specifying a title of the movie see [0109]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Hunt with the method of Trotta-Coenen. Motivation to do so would have been provide a clear indication of the selected object to prevent any confusion on which object is selected.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al (“Trotta”, US 2012/0221971) in view of Coenen et al (“Coenen”, US 2017/0155946) in view of Chaurdhri (“Chaudri”, US 8,564,543)

As per claim 11, Trotta-Coenen teaches the first user interface object includes one or more effects, and the method includes: in accordance with the determination that the second input satisfies the first current- focus-navigation criteria, providing, to the display, data to: cease display of the one or more effects of the first user interface object; and display one or more effects of the second user interface object (See Trotta Figure 6 wherein applying a focus effect by using a shadow in Figure 6 and further ceasing to display the shadow when focus moves to the second object. However, Trotta fails to point out a reflection effect. Chaudhri teaches display one or more reflections (Column 11 lines 18-36, When rendering the images on a display device, the controller 52 can also produce transitions, animations, shadows, reflections or other visual effects. And Coenen [0070]-[0080])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Chaudhri with the method of Trotta-Coenen. Motivation to do so would have been to substitute the reflection effect for the shadow effect with expected results. Any type of effect that brings attention to the focused object would help aid the user in identifying focus. 

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al (“Trotta”, US 2012/0221971) in view of Roberts (Roberts”, US 2010/0333025)

As per claim 12, Trotta teaches while the current focus is on the second user interface object in a first visual state, receiving a third input; and, in response to receiving the third input, providing, to the display, data to display the second user interface object in a third visual state that is distinct from the first visual state (See Figure 6 Trotta teaches a transition effect wherein is interpreted herein as a visual state that is distinct from the first visual state (second and third visual state are not distinct in this interpretation i.e. the same visual transition effect). Trotta fails to teach a second current focus navigation criteria. However, Roberts teaches  the method of claim 1, including: after providing the data to display the second user interface object in the second visual state receiving a fourth input, 
In response to receiving the fourth input in accordance with a determination that the fourth input satisfies second current-focus- navigation criteria, providing, to the display, data to: move the current focus from the second user interface object to a third user interface object, and display the second user interface object in the first visual state ([0107] As shown in FIG. 12, viewing axis 1206 may be substantially parallel to viewing axis 902.  Viewing axis 1206 may be alternatively positioned and/or oriented within GUI 900 as may serve a particular application.  Moreover, it will be recognized that graphical objects 1202 and graphical objects 1204 are shown to be positioned along the same viewing axis 1206 for illustrative purposes only.  It will be recognized that graphical objects 1202 and graphical objects 1204 may be alternatively positioned along separate viewing axes. [0108] In some examples, graphical objects 1202 and/or graphical objects 1204 may be displayed automatically when a particular graphical object included within graphical objects 1000 is positioned within the center-most position of center focus portion 604.  For example, graphical objects 1202 and/or graphical objects 1204 may be automatically displayed when graphical object 1000-5 enters the center-most position within center focus portion 604. [0109] In some alternative examples, graphical objects 1202 and/or graphical objects 1204 may be displayed in response to a user input command.  For example, a user may select up directional key 602-3 when graphical object 1000-5 is located within center focus portion 604 to display graphical objects 1202 and/or graphical objects 1204.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Roberts with the method of Trotta. Motivation to do so would have been to provide another level of options based on a different type of input.


As per claim 13, Roberts teaches the method of claim 12, wherein the first current-focus-navigation criteria and the second current-focus-navigation criteria are distinct ([0107] As shown in FIG. 12, viewing axis 1206 may be substantially parallel to viewing axis 902.  Viewing axis 1206 may be alternatively positioned and/or oriented within GUI 900 as may serve a particular application.  Moreover, it will be recognized that graphical objects 1202 and graphical objects 1204 are shown to be positioned along the same viewing axis 1206 for illustrative purposes only.  It will be recognized that graphical objects 1202 and graphical objects 1204 may be alternatively positioned along separate viewing axes. [0108] In some examples, graphical objects 1202 and/or graphical objects 1204 may be displayed automatically when a particular graphical object included within graphical objects 1000 is positioned within the center-most position of center focus portion 604.  For example, graphical objects 1202 and/or graphical objects 1204 may be automatically displayed when graphical object 1000-5 enters the center-most position within center focus portion 604. [0109] In some alternative examples, graphical objects 1202 and/or graphical objects 1204 may be displayed in response to a user input command.  For example, a user may select up directional key 602-3 when graphical object 1000-5 is located within center focus portion 604 to display graphical objects 1202 and/or graphical objects 1204.)

As per claim 14, Trotta teaches the method of claim 13, wherein the first input corresponds to a request to move the current focus horizontally in the user interface ([0030] Process 300 may be initiated by detecting a user input associated with a user interface displayed by a device at block 305.  User input commands may relate to control commands to change in position of the selected graphical display element.  In one embodiment, a user input may relate to a directional command for navigating one or more of the displayed graphical elements of the user interface, such as a menu.  A user input may relate a directional command for navigating the user interface, a user selection of a media title category, and/or a selection of a graphical element associated with a media title.) and Roberts teaches the third input corresponds to a request to move the current focus vertically in the user interface ([0109] In some alternative examples, graphical objects 1202 and/or graphical objects 1204 may be displayed in response to a user input command.  For example, a user may select up directional key 602-3 when graphical object 1000-5 is located within center focus portion 604 to display graphical objects 1202 and/or graphical objects 1204.)

As per claim 15, Roberts teaches the method of claim 13, wherein the first input corresponds to a request to move the current focus between user interface objects of a same type and the third input corresponds to a request to move the current focus between user interface objects of different types ([0107] As shown in FIG. 12, viewing axis 1206 may be substantially parallel to viewing axis 902.  Viewing axis 1206 may be alternatively positioned and/or oriented within GUI 900 as may serve a particular application.  Moreover, it will be recognized that graphical objects 1202 and graphical objects 1204 are shown to be positioned along the same viewing axis 1206 for illustrative purposes only.  It will be recognized that graphical objects 1202 and graphical objects 1204 may be alternatively positioned along separate viewing axes. [0108] In some examples, graphical objects 1202 and/or graphical objects 1204 may be displayed automatically when a particular graphical object included within graphical objects 1000 is positioned within the center-most position of center focus portion 604.  For example, graphical objects 1202 and/or graphical objects 1204 may be automatically displayed when graphical object 1000-5 enters the center-most position within center focus portion 604. [0109] In some alternative examples, graphical objects 1202 and/or graphical objects 1204 may be displayed in response to a user input command.  For example, a user may select up directional key 602-3 when graphical object 1000-5 is located within center focus portion 604 to display graphical objects 1202 and/or graphical objects 1204.)

Response to Arguments
Applicant’s arguments, see the arguments of pages 8-10 with respect to the rejection under 35 USC 102 under Trotta, filed 5/9/2022, with respect to the newly added limitations have been fully considered and are persuasive.  The rejection of claims 1,17, and 18 has been withdrawn. A new rejection under 35 USC 103 has been made in view of Coenen as specifically cited above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198